Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered October 27, 1988, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of the crime of assault in the first degree beyond a reasonable doubt. The complainant testified that he was wounded when the defendant fired a shotgun at him from a distance of about three feet. The defendant contends that the complainant’s testimony was unworthy of belief because he initially told the police that he did not know who shot him. However, resolution of issues of credibility, as well as the weight accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contentions with respect to the prosecutor’s summation comments are unpreserved for appellate review (see, People v Medina, 53 NY2d 951; CPL 470.05 [2]), and we decline to review them in the interest of justice.
We find that the sentence imposed is not excessive (see, *611People v Suitte, 90 AD2d 80). Hooper, J. P., Sullivan, Miller and O’Brien, JJ., concur.